248 F.2d 757
101 U.S.App.D.C. 344
Mildred J. AGEE, Appellant,v.UNITED STATES of America, Appellee.
No. 13831.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 14, 1957.Decided Oct. 24, 1957, Petition for Rehearing Denied Nov. 8, 1957.

Miss Lola Boswell, Washington, D.C., (appointed by the District Court) for appellant.
Mr. Nathan Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Thomas Flannery, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and BASTIAN, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction of attempted abortion.  We find no error affecting substantial rights.


2
Affirmed.